DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (20180188640 ), Huang hereinafter.
Regarding claim 1, Huang discloses a light source device (100, ¶ [25], fig. 1) comprising: a light source unit (110) configured to emit first blue light (IB1, ¶ [28]) and second blue light (IB2); and a rotating wheel (120, fig. 2) including a diffusion element (126, ¶ [30]) configured to diffuse and transmit the first blue light (IB1), and a wavelength conversion element (124) configured to convert at least a part of the second blue light (IB2) into yellow light (¶ [35]).
Regarding claim 2, Huang discloses that the light source unit (110) is disposed on a base member, and wherein the light source unit (110) includes a first light source unit (112B1, ¶ [25], fig. 1) configured to emit the first blue light (IB1), and a second light source unit (112B1) configured to emit the second blue light (IB2) and different from the first light source unit (112B1) in position where the second light source unit (112B1) is disposed on the base member.
claim 4, Huang discloses a first combining element (131, ¶ [28], fig. 1) configured to combine the light from the diffusion element (126) and the light from the wavelength conversion element (124), wherein the first combining element (131) has a property of transmitting the light emitted from the first light source unit (112B1) and reflecting the light from the wavelength conversion element (124).
Regarding claim 9, Huang discloses that the rotating wheel (120) includes a circular plate-like rotating plate (122, ¶ [30], fig. 2), wherein the diffusion element (126) and the wavelength conversion element (124) have annular shapes, and wherein the diffusion element (126) and the wavelength conversion element (124) are disposed on the rotating plate (see fig. 2).
Regarding claim 19, Huang discloses an image projection apparatus comprising: a light source device (100, ¶ [25], fig. 1); a light modulation element (150, ¶ [28]); and a lens holding unit configured to hold a projection lens (170, ¶ [27]) configured to guide light from the light modulation element (150) to a projection target surface (200), wherein the light source device (100) comprising: a light source unit (110) configured to emit first blue light (IB1, ¶ [28]) and second blue light (IB2); and a rotating wheel (120, fig. 2) including a diffusion element (126, ¶ [30]) configured to diffuse and transmit the first blue light (IB1), and a wavelength conversion element (124) configured to convert at least a part of the second blue light (IB2) into yellow light (¶ [35]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (20180188640 ), Huang hereinafter, in view of Kitano et al. ( 20140211170), Kitano hereinafter.
Regarding claim 12, Huang discloses the claimed invention according to claim 2.
However, Huang is silent about a first afocal lens unit configured to compress the light emitted from the second light source unit.
Huang’s disclosure on fig. 1 depicts an arrangement of lenses that are not labeled or described in the specification.
In the same field of endeavor, Kitano discloses an arrangement of lenses similar to Huang. Kitano discloses that light to be illuminated onto the phosphor wheel 16 is condensed (i.e. compress) by lenses 42 and 44 (¶ [37], fig. 7).
One of ordinary skills in the art would have reasonably contemplate to consider that Huang’s lens (H1, as denoted hereinafter on the figure below) also condenses the light emitted from the second light source unit (112B2) to be illuminated onto the wavelength conversion wheel (120) as in Kitano, in order to improve the light efficiency.

    PNG
    media_image1.png
    631
    772
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to consider a first afocal lens unit configured to compress (i.e. condense) the light emitted from the second light source unit as taught by Kitano in the device of Huang, in order to improve the light efficiency.
Regarding claim 13, Huang discloses the claimed invention according to claim 2.
However, Huang is silent about a second afocal lens unit configured to enlarge the light emitted from the first light source unit.
Huang’s disclosure on fig. 1 depicts an arrangement of lenses that are not labeled or described in the specification.
In the same field of endeavor, Kitano discloses an arrangement of lenses similar to Huang. Kitano discloses that the light having passed through the phosphor wheel 16 it is collimated (i.e. enlarged) by lenses 46 and 48 (¶ [43], fig. 7).
One of ordinary skills in the art would have reasonably contemplate to consider that Huang’s lens (H2, as denoted hereinafter on the figure below) also collimates the 

    PNG
    media_image2.png
    635
    728
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to consider a second afocal lens unit configured to enlarge the light emitted from the first light source unit as taught by Kitano in the device of Huang, in order to improve the light efficiency.
Regarding claim 14, Huang discloses the claimed invention according to claim 1.
However, Huang is silent about a first condenser lens unit configured to guide the first blue light to the diffusion element; a collimator lens unit configured to convert the light from the diffusion element into parallel light; and a second condenser lens unit configured to guide the second blue light to the wavelength conversion element.
Huang’s disclosure on fig. 1 depicts an arrangement of lenses that are not labeled or described in the specification.

One of ordinary skills in the art would have reasonably contemplate to consider that Huang’s lenses (H3, as denoted hereinafter on the figure below) as a first condenser lens unit configured to guide the first blue light (IB1) to the diffusion element (126); Huang’s lenses (H2, as denoted hereinafter on the figure below) as a collimator lens unit configured to convert the light from the diffusion element (126) into parallel light; and Huang’s lenses (H1, as denoted hereinafter on the figure below) as a second condenser lens unit configured to guide the second blue light (IB2) to the wavelength conversion element (124) as in Kitano, in order to improve the light efficiency.

    PNG
    media_image3.png
    615
    751
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to consider a first condenser lens unit configured to guide the first blue light to the diffusion element; a collimator lens unit 

Allowable Subject Matter
Claims 3, 5-8, 10-11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 3, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation directed to a separating element configured to separate blue light emitted from the light source unit into the first blue light and the second blue light.
Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to a third light source unit configured to emit near-infrared light; and a second combining element configured to combine the light from the diffusion element and the light emitted from the third light source unit, wherein the first combining element has a property of transmitting the light emitted from the first light source unit and the light emitted from the third light source unit and reflecting the light from the wavelength conversion element.
Regarding claim 6, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the 
Regarding claims 7-8, the claims are allowable for the reasons given in claim 6 because of their dependency status from claim 6.
Regarding claim 10, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 10, and specifically comprising the limitation directed to the wavelength conversion element is disposed at an inner side with respect to the diffusion element.
Regarding claim 11, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 11, and specifically comprising the limitation directed to the wavelength conversion element is disposed in the diffusion element.
Regarding claim 15, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 15, and specifically comprising the limitation directed to             
                1.2
                ≤
                f
                1
                /
                f
                2
                ≤
                10
            
         is satisfied, where a focal length of the collimator lens unit is f1, and a focal length of the second condenser lens unit is f2.
Regarding claim 16, the claim is allowable for the reasons given in claim 15 because of their dependency status from claim 15.
Regarding claim 17, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 17, and specifically comprising the limitation directed to             
                1
                °
                ≤
                Φ
                ≤
                30
                °
            
         is satisfied, where a diffusion angle of the diffusion element is             
                Φ
            
        .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE M DIAZ/           Examiner, Art Unit 2879                                                                                                                                                                                             
/Mariceli Santiago/           Primary Examiner, Art Unit 2879